FILED
                             NOT FOR PUBLICATION                             APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHANG JI NAN, a.k.a. Matsuo Kihara,              No. 08-70863

               Petitioner,                       Agency No. A098-741-220

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Chang Ji Nan, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Santos-Lemus v. Mukasey, 542 F.3d 738,

742 (9th Cir. 2008), and we deny in part and dismiss in part the petition for review.

       Substantial evidence supports the BIA’s finding that Nan failed to establish

that a protected ground would be one central reason for the harm he fears by loan

sharks or the police with whom the loan sharks purportedly have a close

connection. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (to reverse

the agency’s finding “we must find that the evidence not only supports that

conclusion, but compels it”) (emphasis in original)); see also Parussimova v.

Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”). Accordingly, Nan’s asylum and withholding of removal claims fail.

See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      We lack jurisdiction to review any challenge to the IJ’s denial of CAT relief

because Nan failed to exhaust that claim before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004); Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th

Cir. 2009) (en banc) (per curiam) (only issues raised and argued in a petitioner’s

brief before the BIA will be deemed exhausted when a brief is filed).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                     08-70863